Per Curiam : The writ of error was sued out by the plaintiffs in error in their capacity as administrators. We see nothing in the circumstances of this case that should take it out of the rule that an administrator may, in all proper cases, for the protection of the estate, take an appeal or sue out a writ of error, and to that end may execute an appeal bond or a supersedeas bond in his capacity as administrator, without incurring any personal liability in respect to such bond. The fact that this decree was entered in the Superior Court after the death of Wallace, but as of a date prior thereto, can make no difference. The administrators stood in the same relation to the decree that they would if it had been entered against them. In that case they would have been directed to make payment in “ due course of administration.” They ought not to be required to incur any larger liability in their efforts to protect the estate by seeking the reversal of a decree which appears to have been rendered against their intestate in his lifetime. The condition of the bond, that in the event the decree should be affirmed the plaintiffs in error would make payment thereof “in due course of administration,” is all that can be required. Motion denied.